--------------------------------------------------------------------------------

Exhibit 10.5


November 18, 2020


L&F Acquisition Corp.
c/o Victory Park Capital Advisors, LLC
150 North Riverside Plaza, Suite 5200
Chicago, IL 60606



Re:
Initial Public Offering



Ladies and Gentlemen:


This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among L&F Acquisition Corp., a Cayman Islands exempted company (the
“Company”), and Jefferies LLC, as the sole book-running manager and sole
underwriter (“Underwriter”), relating to an underwritten initial public offering
(the “Public Offering”), of up to 15,000,000 of the Company’s units (including
up to 2,250,000 units that may be purchased to cover over-allotments, if any)
(the “Units”), each comprised of one of the Company’s Class A ordinary shares,
par value $0.0001 per share (the “Class A Ordinary Shares”), and one-half of one
redeemable warrant. Each whole warrant (each, a “Warrant”) entitles the holder
thereof to purchase one Class A Ordinary Share at a price of $10.00 per share,
subject to adjustment as described in the Prospectus (as defined below). The
Units will be sold in the Public Offering pursuant to a registration statement
on Form S-l and prospectus (the “Prospectus”) filed by the Company with the U.S.
Securities and Exchange Commission (the “Commission”) and the Company has
applied to have the Units listed on the New York Stock Exchange. Certain
capitalized terms used herein are defined in paragraph 11 hereof.


In order to induce the Company and the Underwriter to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of JAR Sponsor, LLC (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team (each of the undersigned individuals, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:




1.
The Sponsor and each Insider agrees that if the Company seeks shareholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any Ordinary Shares
(as defined below) owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any Ordinary Shares owned by it, him or her in
connection with such shareholder approval. If the Company seeks to consummate a
proposed Business Combination by engaging in a tender offer, the Sponsor and
each Insider agrees that it, he or she will not sell or tender any Ordinary
Shares owned by it, him or her in connection therewith.





2.
The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination within 18 months from the closing of
the Public Offering, or such later period approved by the Company’s shareholders
in accordance with the Company’s amended and restated memorandum and articles of
association (as it may be amended from time to time, the “Charter”), the Sponsor
and each Insider shall take all reasonable steps to cause the Company to (i)
cease all operations except for the purpose of winding up, (ii) as promptly as
reasonably possible but not more than ten (10) business days thereafter, redeem
100% of the Class A Ordinary Shares sold as part of the Units in the Public
Offering (the “Offering Shares”), at a per-share price, payable in cash, equal
to the aggregate amount then on deposit in the Trust Account (as defined below),
including interest earned on the funds held in the Trust Account (less taxes
payable and up to $100,000 of interest to pay dissolution expenses), divided by
the number of then outstanding Offering Shares, which redemption will completely
extinguish all Public Shareholders’ (as defined below) rights as shareholders
(including the right to receive further liquidating distributions, if any), and
(iii) as promptly as reasonably possible following such redemption, subject to
the approval of the Company’s remaining shareholders and the Company’s board of
directors, liquidate and dissolve, subject in the case of clauses (ii) and (iii)
to the Company’s obligations under Cayman Islands law to provide for claims of
creditors and in all cases subject to the other requirements of applicable law.
The Sponsor and each Insider agrees to not propose any amendment to the Charter
(A) to modify the substance or timing of the Company’s obligation to allow
redemption in connection with our initial business combination or to redeem 100%
of the Offering Shares if the Company does not complete a Business Combination
within the time period set forth in the Charter or (B) with respect to any other
provision relating to shareholders’ rights or pre-initial Business Combination
activity, unless the Company provides its Public Shareholders with the
opportunity to redeem their Offering Shares upon approval of any such amendment
at a per-share price, payable in cash, equal to the aggregate amount then on
deposit in the Trust Account, including interest earned on the funds held in the
Trust Account and not previously released to the Company to pay its taxes,
divided by the number of then issued and outstanding Offering Shares.




--------------------------------------------------------------------------------

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares held by it, him or her. The Sponsor
and each Insider hereby further waives, with respect to any Ordinary Shares held
by it, him or her, if any, any redemption rights it, he or she may have in
connection with (a) the consummation of a Business Combination, including,
without limitation, any such rights available in the context of a shareholder
vote to approve such Business Combination, or (b) a shareholder vote to approve
an amendment to the Charter (A) to modify the substance or timing of the
Company’s obligation to allow redemption in connection with our initial business
combination or to redeem 100% of the Offering Shares if the Company has not
consummated a Business Combination within the time period set forth in the
Charter or (B) with respect to any other provisions relating to shareholders’
rights or pre-initial Business Combination activity or in the context of a
tender offer made by the Company to purchase Offering Shares (although the
Sponsor, the Insiders and their respective affiliates shall be entitled to
redemption and liquidation rights with respect to any Offering Shares it or they
hold if the Company fails to consummate a Business Combination within the time
period set forth in the Charter).




3.
During the period commencing on the effective date of the Underwriting Agreement
and ending 180 days after such date, the Sponsor and each Insider shall not,
without the prior written consent of the Underwriter, (i) sell, offer to sell,
contract or agree to sell, hypothecate, pledge, grant any option to purchase or
otherwise dispose of or agree to dispose of, directly or indirectly, or
establish or increase a put equivalent position or liquidate or decrease a call
equivalent position within the meaning of Section 16 of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), and the rules and regulations of
the Commission promulgated thereunder, with respect to, any Units, Ordinary
Shares (including, but not limited to, Founder Shares), Warrants or any
securities convertible into, or exercisable, or exchangeable for, Ordinary
Shares owned by it, him or her, (ii) enter into any swap or other arrangement
that transfers to another, in whole or in part, any of the economic consequences
of ownership of any Units, Ordinary Shares (including, but not limited to,
Founder Shares), Warrants or any securities convertible into, or exercisable, or
exchangeable for, Ordinary Shares owned by it, him or her, whether any such
transaction is to be settled by delivery of such securities, in cash or
otherwise, or (iii) publicly announce any intention to effect any transaction
specified in clause (i) or (ii). Each of the Insiders and the Sponsor
acknowledges and agrees that, prior to the effective date of any release or
waiver, of the restrictions set forth in this paragraph 3 or paragraph 7 below,
the Company shall announce the impending release or waiver by press release
through a major news service at least two business days before the effective
date of the release or waiver. Any release or waiver granted shall only be
effective two business days after the publication date of such press release.
The provisions of this paragraph will not apply to any transfer permitted under
paragraph 7(c) hereof or if the release or waiver is effected solely to permit a
transfer not for consideration and the transferee has agreed in writing to be
bound by the same terms described in this Letter Agreement to the extent and for
the duration that such terms remain in effect at the time of the transfer.



2

--------------------------------------------------------------------------------


4.
In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a “Target”);
provided, however, that such indemnification of the Company by the Indemnitor
(x) shall apply only to the extent necessary to ensure that such claims by a
third party or a Target do not reduce the amount of funds in the Trust Account
to below the lesser of (i) $10.00 per Offering Share and (ii) the actual amount
per Offering Share held in the Trust Account as of the date of the liquidation
of the Trust Account, if less than $10.00 per Offering Share is then held in the
Trust Account due to reductions in the value of the trust assets, less taxes
payable, (y) shall not apply to any claims by a third party or a Target which
executed a waiver of any and all rights to the monies held in the Trust Account
(whether or not such waiver is enforceable) and (z) shall not apply to any
claims under the Company’s indemnity of the Underwriter against certain
liabilities, including liabilities under the Securities Act of 1933, as amended.
The Indemnitor shall have the right to defend against any such claim with
counsel of its choice reasonably satisfactory to the Company if, within 15 days
following written receipt of notice of the claim to the Indemnitor, the
Indemnitor notifies the Company in writing that it shall undertake such defense.





5.
To the extent that the Underwriter does not exercise its over-allotment option
to purchase up to an additional 2,250,000 Units within 45 days from the date of
the Prospectus (and as further described in the Prospectus), the Sponsor agrees
to forfeit, at no cost, a number of Founder Shares equal to 562,500 multiplied
by a fraction, (i) the numerator of which is 2,250,000 minus the number of Units
purchased by the Underwriter upon the exercise of their over-allotment option,
and (ii) the denominator of which is 2,250,000. The forfeiture will be adjusted
to the extent that the over-allotment option is not exercised in full by the
Underwriter so that the Founder Shares will represent an aggregate of 20.0% of
the Company’s issued and outstanding Class A Ordinary Shares after the Public
Offering (not including Class A Ordinary Shares underlying the Private Placement
Warrants (as defined below)). The Initial Shareholders further agree that to the
extent that the size of the Public Offering is increased or decreased, the
Company will purchase or sell Units or effect a share repurchase or share
capitalization, as applicable, immediately prior to the consummation of the
Public Offering in such amount as to maintain the ownership of the Initial
Shareholders prior to the Public Offering at 20.0% of its issued and outstanding
Capital Shares upon the consummation of the Public Offering. In connection with
such increase or decrease in the size of the Public Offering, then (A) the
references to 2,250,000 in the numerator and denominator of the formula in the
first sentence of this paragraph shall be changed to a number equal to 15% of
the number of Public Shares included in the Units issued in the Public Offering
and (B) the reference to 562,500 in the formula set forth in the first sentence
of this paragraph shall be adjusted to such number of Founder Shares that the
Sponsor would have to surrender to the Company in order for the Initial
Shareholders to hold an aggregate of 20.0% of the Company’s issued and
outstanding Class A Ordinary Shares after the Public Offering (not including
Class A Ordinary Shares underlying the Warrants or Private Placement Warrants).





6.
The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriter and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9 as applicable, of this Letter
Agreement, (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.



3

--------------------------------------------------------------------------------


7.
(a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or any Class A Ordinary Shares issuable upon conversion
thereof) until the earlier of (A) one year after the completion of the Company’s
initial Business Combination and (B) subsequent to the Business Combination, (x)
if the closing price of the Class A Ordinary Shares equals or exceeds $12.00 per
share (as adjusted for share sub-divisions, share capitalizations,
reorganizations, recapitalizations and the like) for any 20 trading days within
any 30-trading day period commencing at least 150 days after the Company’s
initial Business Combination or (y) the date following the completion of the
Company’s initial Business Combination on which it completes a liquidation,
merger, amalgamation, capital stock exchange, reorganization or other similar
transaction that results in all of the Company’s Public Shareholders having the
right to exchange their shares of Class A Ordinary Shares for cash, securities
or other property (the “Founder Shares Lock-up Period”).



(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Warrants (or any Class A Ordinary Shares underlying the
Private Placement Warrants), until 30 days after the completion of a Business
Combination (the “Private Placement Warrants Lock-up Period”, together with the
Founder Shares Lock-up Period, the “Lock-up Periods”).


(c) Notwithstanding the provisions set forth in paragraphs 7(a) and (b),
Transfers of the Founder Shares, Private Placement Warrants and the Class A
Ordinary Shares underlying the Private Placement Warrants that are held by the
Sponsor, any Insider or any of their permitted transferees (that have complied
with this paragraph 7(c)), are permitted (a) to the Company’s officers or
directors, any affiliate or family member of any of the Company’s officers or
directors, any members or partners of the Sponsor or their affiliates, any
affiliates of the Sponsor, or any employees of such affiliates; (b) in the case
of an individual, by gift to a member of such individual’s immediate family or
to a trust, the beneficiary of which is a member of such individual’s immediate
family, an affiliate of such individual or to a charitable organization; (c) in
the case of an individual, by virtue of laws of descent and distribution upon
death of such individual; (d) in the case of an individual, pursuant to a
qualified domestic relations order; (e) by private sales or transfers made in
connection with any forward purchase agreement or similar arrangement or in
connection with the consummation of an initial Business Combination at prices no
greater than the price at which the securities were originally purchased; (f) in
the event of the Company’s liquidation prior to the completion of an initial
Business Combination; (g) by virtue of the laws of the Cayman Islands or the
Sponsor’s limited liability company agreement upon dissolution of the Sponsor;
or (h) in the event of the Company’s liquidation, merger, capital stock exchange
or other similar transaction which results in all of the Company’s shareholders
having the right to exchange their Class A Ordinary Shares for cash, securities
or other property subsequent to the Company’s completion of an initial Business
Combination; provided, however, that in the case of clauses (a) through (e) or
(g), these permitted transferees must enter into a written agreement with the
Company agreeing to be bound by the transfer restrictions herein and the other
restrictions contained in this Agreement (including provisions relating to
voting, the Trust Account and liquidating distributions).




8.
The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. The Sponsor and
each Insider’s questionnaire furnished to the Company is true and accurate in
all respects. The Sponsor and each Insider represents and warrants that: it, he
or she is not subject to or a respondent in any legal action for, any
injunction, cease-and-desist order or order or stipulation to desist or refrain
from any act or practice relating to the offering of securities in any
jurisdiction; it, he or she has never been convicted of, or pleaded guilty to,
any crime (i) involving fraud, (ii) relating to any financial transaction or
handling of funds of another person, or (iii) pertaining to any dealings in any
securities and it, he or she is not currently a defendant in any such criminal
proceeding.



4

--------------------------------------------------------------------------------


9.
Except as disclosed in the Prospectus, neither the Sponsor nor any officer, nor
any affiliate of the Sponsor or any officer, nor any director of the Company,
shall receive from the Company any finder’s fee, reimbursement, consulting fee,
non-cash payments, monies in respect of any repayment of a loan or other
compensation prior to, or in connection with any services rendered in order to
effectuate, the consummation of the Company’s initial Business Combination
(regardless of the type of transaction that it is), other than the following,
none of which will be made from the proceeds held in the Trust Account prior to
the completion of the initial Business Combination: repayment of a loan and
advances up to an aggregate of $300,000 made to the Company by the Sponsor;
payment to the Sponsor for certain office space, utilities, secretarial and
administrative support as may be reasonably required by the Company for a total
of $10,000 per month; payment of customary fees to members of the board of
directors of the Company for director service; reimbursement for any reasonable
out-of-pocket expenses related to identifying, investigating, negotiating and
completing an initial Business Combination, and repayment of loans, if any, and
on such terms as to be determined by the Company from time to time, made by the
Sponsor or an affiliate of the Sponsor or any of the Company’s officers or
directors to finance transaction costs in connection with an intended initial
Business Combination, provided, that, if the Company does not consummate an
initial Business Combination, a portion of the working capital held outside the
Trust Account may be used by the Company to repay such loaned amounts so long as
no proceeds from the Trust Account are used for such repayment. Up to $1,500,000
of such loans may be convertible into warrants at a price of $ 1.00 per warrant
at the option of the lender. Such warrants would be identical to the Private
Placement Warrants, including as to exercise price, exercisability and exercise
period.





10.
The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.





11.
As used herein, (i) “Business Combination” shall mean a merger, capital stock
exchange, asset acquisition, stock purchase, reorganization or similar business
combination, involving the Company and one or more businesses; (ii) “Ordinary
Shares” shall mean the Class A Ordinary Shares and Class B ordinary shares, par
value $0.0001 per share (the “Class B Ordinary Shares”); (iii) “Founder Shares”
shall mean the 4,312,000 Class B Ordinary Shares issued and outstanding (up to
562,500 of which are subject to complete or partial forfeiture if the
over-allotment option is not exercised by the Underwriter); (iv) “Initial
Shareholders” shall mean the Sponsor and any Insider that holds Founder Shares;
(v) “Private Placement Warrants” shall mean the 6,859,505 warrants (or 7,588,430
warrants if the over-allotment option is exercised in full) that the Sponsor and
Jefferies LLC have agreed to purchase for an aggregate purchase price of
$7,250,000 (or $8,037,500 if the over-allotment option is exercised in full), or
$1.00 per warrant, in a private placement that shall occur simultaneously with
the consummation of the Public Offering; (vi) “Public Shareholders” shall mean
the holders of securities issued in the Public Offering; (vii) “Trust Account”
shall mean the trust fund into which a portion of the net proceeds of the Public
Offering and the sale of the Private Placement Warrants shall be deposited; and
(viii) “Transfer” shall mean the (a) sale of, offer to sell, contract or
agreement to sell, hypothecate, pledge, grant of any option to purchase or
otherwise dispose of or agreement to dispose of, directly or indirectly, or
establishment or increase of a put equivalent position or liquidation with
respect to or decrease of a call equivalent position within the meaning of
Section 16 of the Exchange Act, and the rules and regulations of the Commission
promulgated thereunder with respect to, any security, (b) entry into any swap or
other arrangement that transfers to another, in whole or in part, any of the
economic consequences of ownership of any security, whether any such transaction
is to be settled by delivery of such securities, in cash or otherwise, or (c)
public announcement of any intention to effect any transaction specified in
clause (a) or (b).





12.
The Company will maintain an insurance policy or policies providing directors’
and officers’ liability insurance, and each Director shall be covered by such
policy or policies, in accordance with its or their terms, to the maximum extent
of the coverage available for any of the Company’s directors or officers.





13.
This Letter Agreement constitutes the entire agreement and understanding of the
parties hereto in respect of the subject matter hereof and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby. This Letter Agreement may not be
changed, amended, modified or waived (other than to correct a typographical
error) as to any particular provision, except by a written instrument executed
by all parties hereto.



5

--------------------------------------------------------------------------------


14.
No party hereto may assign either this Letter Agreement or any of its rights,
interests, or obligations hereunder without the prior written consent of the
other parties. Any purported assignment in violation of this paragraph shall be
void and ineffectual and shall not operate to transfer or assign any interest or
title to the purported assignee. This Letter Agreement shall be binding on the
Sponsor and each Insider and their respective successors, heirs and assigns and
permitted transferees.





15.
Nothing in this Letter Agreement shall be construed to confer upon, or give to,
any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.





16.
This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.





17.
This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.





18.
This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The parties hereto (i) all
agree that any action, proceeding, claim or dispute arising out of, or relating
in any way to, this Letter Agreement shall be brought and enforced in the courts
of New York City, in the State of New York, and irrevocably submit to such
jurisdiction and venue, which jurisdiction and venue shall be exclusive and (ii)
waive any objection to such exclusive jurisdiction and venue or that such courts
represent an inconvenient forum.





19.
Any notice, consent or request to be given in connection with any of the terms
or provisions of this Letter Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or facsimile transmission.





20.
This Letter Agreement shall terminate on the earlier of (i) the expiration of
the Lock-up Periods or (ii) the liquidation of the Company; provided, however,
that this Letter Agreement shall earlier terminate in the event that the Public
Offering is not consummated and closed by December 31, 2020; provided further
that paragraph 4 of this Letter Agreement shall survive such liquidation.



[Signature Page Follows]


6

--------------------------------------------------------------------------------

 
Sincerely,
     
JAR SPONSOR, LLC
       
By:
/s/ Zachary Malkin
   
Name:  Zachary Malkin
   
Title:    Secretary




  /s/ Jeffrey C. Hammes
 
Name: Jeffrey C. Hammes
      /s/ Adam Gerchen
 
Name: Adam Gerchen
      /s/ Tom Gazdziak
 
Name: Tom Gazdziak
      /s/ Richard Levy
 
Name: Richard Levy
      /s/ Senator Joseph Lieberman
 
Name: Senator Joseph Lieberman
      /a/ Albert Goldstein
 
Name: Albert Goldstein



Acknowledged and Agreed:
     
L&F ACQUISITION CORP.
       
By:
/s/ Adam Gerchen
   
Name: Adam Gerchen
   
Title:  Chief Executive Officer
 



[Signature Page to Letter Agreement]





--------------------------------------------------------------------------------